DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 01/25/2022 has been entered. Claim(s) 1, 9-11 and 16-18 is/are currently amended. Claim(s) 12-15 and 21-23 has/have been canceled. Claim(s) 1-11, 16-20 and 24-28 is/are pending, with claim 9 being withdrawn from consideration for being directed to a non-elected invention and/or species, as discussed below.

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Embodiments in which the spacer is rigid; and
Embodiments in which the spacer is flexible.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes, subclasses and/or electronic resources, employing different search queries, etc.); 
The prior art applicable to one invention would not likely/necessarily be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Gary Hartman on February 2, 2022 a provisional election was made without traverse to prosecute the invention/species of Group B, claim 10. Affirmation of this election must be made by Applicant in replying to this Office action. Claim(s) 9 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Objections/Rejections Withdrawn
Objections to the drawings and rejections of claims under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10 and claims dependent thereon, Applicant discloses, "The sleeve 18 of FIG. 4B and the spacer 20 of FIG. 4C may provide for a rigid or flexible coupling of the housings 14, the latter of which allows the implant 10 to be flexible at the connection between the housings 14, which facilitates movement of the dual-sensing implant 10 in a delivery catheter when curved passageways are encountered" (¶ [0037]). Accordingly, Applicant discloses providing a flexible coupling or spacer portion between a first housing at a first end of an implant and a second housing at a second end of the implant. However, the pending claims encompass a single elongate housing with two ends. Applicant does not disclose an implant comprising a flexible spacer portion between ends of a singular housing that allows the implant to flex between the first and second ends of the singular housing.
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8, 10-11, 16-20 and 24-28 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitation "the housing having at least a first external surface feature recessed on the spacer portion" is indefinite. Applicant discloses an external surface feature may include a recess (¶ [0040]). However, Applicant does not appear to disclose a first external surface feature provided within a recess (i.e., a second external surface feature). Accordingly, it is unclear if the above-noted limitation is intended to limit the first external surface feature to a recess, or intended to indicate a surface feature is provided within a recess (i.e., recessed on) the spacer portion. If the latter, this limitation appears to lack sufficient support in the application as filed. For the purpose of this Office action, claim 1 will be further discussed with the understanding that the spacer portion comprises an external surface feature including a recess. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-5, 11, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0201949 A1 (previously cited, Bodecker) in view of US 2013/0178783 A1 (McNamara).
Regarding claims 1 and 11, Bodecker teaches/suggests an implant for monitoring two separate physiological parameters within a living body, the implant comprising: 
a hermetically-sealed housing having an elongate shape (Fig. 34; Sensor chip 3400; ¶ [0016] where a sensor chip may comprise a seamless biocompatible, flexible sheathing) that defines first (Fig. 34, end having sensor portion 3402) and second ends (Fig. 24, end having sensor portion 3404) and a spacer portion that axially spaces apart the first and second ends of the housing (central portion between sensor portions 3402, 3404, or at least a section thereof), the first and second ends of the housing being disposed at, respectively, oppositely-disposed first and second ends of the implant (Fig. 34); 
first and second sensing elements located within the first and second ends of the housing at the first and second ends of the implant, respectively (Fig. 34, first and second pressure sensing portion 3402 and 3404; ¶ [0147] the sensing portions having pressure sensors); and
an anchor for securing the implant within a living body (¶ [0024] anchor structure mounting the integrated chip to a wall in the cardiovascular system); and 
wireless transmitting means within an internal cavity of the implant and connected to the first and second sensing elements for wirelessly transmitting output signals generated by the first and second sensing elements (¶ [0016] coil encapsulated within the sheathing; ¶ [0147] data transmitted to an external reader using appropriate protocols). 
While Bodecker discloses the anchor is mounted to the housing (e.g., ¶ [0024]), Bodecker does not teach the housing has at least a first external surface feature recessed on the spacer portion and between the first and second ends of the housing, wherein the anchor is coupled to the housing with the first external surface feature of the housing and disposed between the first and second sensing elements. 
McNamara teaches/suggests an implant comprising a housing defining first and second ends and a spacer portion that axially spaces apart the first and second ends (e.g., Fig. 21, insert 27), the housing having at least a first external surface feature recessed on the spacer portion and between the first and second ends of the housing, wherein the spacer portion and first external surface feature are defined by a circumferential groove (groove 27d and surrounding section of housing/insert); and an anchor for securing the implant within a living body (cage 25), the anchor being coupled to the housing with the first external surface feature of the housing and being disposed between the first and second ends (¶ [0122] where cage 25 has a positive or protruding retention feature 25d, such as protruding tab or ridge on its inner side, and groove 27d of insert 27 receives the protruding rib or ridge from the cage 25 to retain the insert within the cage and at a desired implant location, as described in ¶ [0117]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant/method of Bodecker with the housing having at least a first external surface feature recessed on the spacer portion and between the first and second ends of the housing, wherein the anchor is coupled to the housing with the first external surface feature of the housing and disposed between the first and second sensing elements as taught and/or suggested by McNamara as a simple substitution of one known means/method for mounting the anchor to the housing for another to yield no more than predictable results. See MPEP 2143(I)(B).
With respect to the spacer portion being defined by a circumferential groove, as recited in claim 11, McNamara is understood to teach the limitation as the "spacer portion" could reasonably be consider the central portion of the implant defined by the recess/groove. Alternatively or additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the implant of Bodecker with the spacer portion being defined by a circumferential groove (presumably comparable to Applicant's Figure 8) because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the circumferential groove being provided on merely a section of the spacer portion because either arrangement permits mounting the implant to an anchor for securing the implant at a desired location within the patient. 
Regarding claims 2 and 4-5, Bodecker as modified teaches/suggests the physiological parameters are two different cardiovascular pressures, wherein the two different cardiovascular pressures are left and right atrial pressures or left and right ventricle pressures (¶ [0084]). 
Regarding claim 17, Bodecker as modified teaches/suggests the anchoring means is a septal anchor (¶ [0067] where the implantable sensor chip 20 may be anchored at the septum 36; McNamara, ¶ [0117]; etc.). 
Regarding claim 19, Bodecker as modified teaches/suggests the wireless transmitting means wirelessly transmits power to the implant (¶ [0020] the ASIC is powered by induction from a wireless signal from an external reader).

Claim(s) 3, 20 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker in view of McNamara as applied to claim(s) 1 and 2 above, and further in view of US 2006/0047205 A1 (previously cited, Ludomirsky).
Regarding claims 3 and 25-26, Bodecker as modified teaches/suggests the limitations of claims 2 and 1, respectively, as discussed above, and further discloses a method of implanting the implant of claim 1 comprising securing the implant in the pulmonary artery (¶ [0119] where the implant may be positioned in the pulmonary artery or any of the other great vessels), but neither expressly teaches securing the implant in the pulmonary artery comprises securing the implant in a wall of the pulmonary artery, nor teaches the two different cardiovascular pressures are pulmonary artery pressure and pulmonary capillary wedge pressure. However, as noted above with respect to claim 1, Bodecker as modified discloses the first and second sensing elements are located at first and second ends of the implant.
Ludomirsky teaches a method of implanting an implant in a living body, the method comprising: securing the implant in a wall of a vessel of the cardiovascular system of the living body, such as a pulmonary artery (¶ [0056] where the implant may be secured to a vessel wall with metal tine or barbs placed with a catheter, clips or expanding probes that penetrate the vessel wall slightly, etc.; ¶ [0025] where the destination may include the pulmonary artery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant/method of Bodecker with securing the implant in a wall of a pulmonary artery of the living body as taught/suggested by Ludomirsky, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as two different cardiovascular pressures within the human body (due to the position of the sensing elements on opposing ends of the implant disclosed by Bodecker), in order to permit simultaneous, real-time measuring of pulmonary artery and pulmonary capillary wedge pressure useful for monitoring congestive heart failure, the change in cardiac physiological parameters of persons with congenital heart disease, and the response of pulmonary artery hypertension to different treatments (Ludomirsky, ¶ [0015]) with a single implant device. 
Regarding claim 20, Bodecker as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the implant is attached to or used in combination with at least one of a stent, a vascular closure device, an atrial septum defect occluder device, a closure paravalvular leak device, an atrial flow regulator device, a vascular reconstruction device, a heart valve, a heart valve repair product, a left atrium appendage occluder, and a left atrium appendage closure devices.
Ludomirsky teaches/suggests an implant attached to or used in combination with at least one of a stent, a vascular closure device, an atrial septum defect occluder device, a closure paravalvular leak device, an atrial flow regulator device, a vascular reconstruction device, a heart valve, a heart valve repair product, a left atrium appendage occluder, and a left atrium appendage closure devices (¶ [0055] septal occluders, left atrial appendage occluders, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Bodecker with the implant being attached to or used in combination with, e.g., an atrial septum defect occluder device, as taught and/or suggested by Ludomirsky as a simple substitution of one known device for positioning the implant for measuring separate physiological parameters (e.g., left and right atrial pressures) for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 24, Bodecker as modified teaches/suggests a method of implanting the implant of claim 1 in a living body, the method comprising delivering the implant to a pulmonary artery vessel (¶ [0119] where the implant may be positioned in the pulmonary artery or any of the other great vessels). Bodecker does not expressly teach delivering the implant to the pulmonary artery comprises releasing the implant in the cardiovascular system of the living body to cause blood flow to deliver the implant to a pulmonary artery vessel, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as two different cardiovascular pressures within the human body. However, as noted above with respect to claim 1, Bodecker as modified teaches/suggests discloses the first and second sensing elements are located at first and second ends of the implant. 
Ludomirsky teaches a method of implanting an implant in a living body, the method comprising: releasing the implant in the cardiovascular system of the living body to cause blood flow to deliver the implant to a pulmonary artery vessel (¶ [0015] where the sensing device of the invention is intentionally sized and configured to be released in the cardiovascular system and travel with blood flow to its intended destination; ¶ [0025] where the destination may include the pulmonary artery). Ludomirsky further discloses an implant positioned in the pulmonary artery and oriented with a sensor on one end is configured to measure pulmonary artery pressure and oriented with a sensor on the opposite end is configured to measure pulmonary capillary wedge pressure (e.g., ¶ [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bodecker with releasing the implant in the cardiovascular system of the living body to cause blood flow to deliver the implant to a pulmonary artery vessel as taught/suggested by Ludomirsky, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as two different cardiovascular pressures within the human body (due to the position of the sensing elements on opposing ends of the implant disclosed by Bodecker), in order to permit simultaneous, real-time measuring of pulmonary artery and pulmonary capillary wedge pressure useful for monitoring congestive heart failure, the change in cardiac physiological parameters of persons with congenital heart disease, and the response of pulmonary artery hypertension to different treatments (Ludomirsky, ¶ [0015]) with a single implant device. 

Claim(s) 6-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker in view of McNamara as applied to claim(s) 1 above, and further in view of US 2019/0343388 A1 (previously cited, Bahmanyar) and US 2017/0319067 A1 (previously cited, Najafi). 
Regarding claims 6-8, Bodecker as modified teaches/suggests the limitations of claim 1, as discussed above. Bodecker does not expressly teach the number of antennas included in embodiments having first and second sensing components. 
Bahmanyar teaches/suggests an implant comprising first and second sensing elements (sensing components 102a, 102b) and wireless transmitting means within an internal cavity of the implant (e.g., ¶ [0072]) and connected to the first and second sensing elements for wirelessly transmitting output signals generated by the first and second sensing elements (antenna 158). Bahmanyar further discloses a single antenna connected to each of the first and second sensing elements and first and second antennae connected to the first and second sensing elements, respectively, wherein the first and second antennae are longitudinally spaced apart within the implant, as suitable alternatives (Fig. 10), further indicating that utilizing two antennas may further permit additional functionality, such as exciting sensing components separately (e.g., ¶ [0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Bodecker with the wireless transmitting means comprising a single antenna connected to each of the first and second sensing elements or comprising first and second antennae connected to the first and second sensing elements, respectively, as taught/suggested by Bahmanyar as a simple substitution of one known wireless transmitting means configuration for another to yield no more than predictable results (e.g., communicating measured data, passively powering the implant, etc.). See MPEP 2143(I)(B).
Bahmanyar teaches/suggests the antennas are axially spaced (e.g., Fig. 10), as noted above. Alternatively/Additionally, Najafi teaches/suggests an implant comprising anchoring means disposed longitudinally spaced from an antenna of the implant (e.g., ¶ [0020]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the implant of Bodecker with the first and second antenna being longitudinally spaced apart within the implant (i.e., providing a gap in the longitudinal direction in which no antennas are located) as taught/suggested by Najafi in order to ensure the anchor does not interfere with the operation of either of the first and second antennas (Najafi, ¶ [0020]).
Regarding claim 16, Bodecker as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the wireless transmitting means comprises first and second antennae connected to the first and second sensing elements, respectively, the first and second antennae are longitudinally spaced apart within the implant, and the anchor surrounds a longitudinal gap between the first and second antennae.
Bahmanyar teaches/suggests an implant comprising first and second sensing elements (sensing components 102a, 102b) and wireless transmitting means within an internal cavity of the implant (e.g., ¶ [0072]) and connected to the first and second sensing elements for wirelessly transmitting output signals generated by the first and second sensing elements (antenna 158). Bahmanyar further discloses a single antenna connected to each of the first and second sensing elements and first and second antennae connected to the first and second sensing elements, respectively, wherein the first and second antennae are longitudinally spaced apart within the implant, as suitable alternatives (Fig. 10), further indicating that utilizing two antennas may further permit additional functionality, such as exciting sensing components separately (e.g., ¶ [0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Bodecker with the wireless transmitting means comprising longitudinally spaced first and second antennae connected to the first and second sensing elements, respectively, as taught/suggested by Bahmanyar as a simple substitution of one known wireless transmitting means configuration for another to yield no more than predictable results (e.g., communicating measured data, passively powering the implant, etc.). See MPEP 2143(I)(B).
Bodecker as modified does not expressly teach the anchoring means is disposed around the implant and surrounds a longitudinal gap between the first and second antennae. 
Najafi teaches/suggests an implant comprising anchoring means disposed longitudinally spaced from an antenna of the implant (e.g., ¶ [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the implant of Bodecker with the anchoring means being disposed around the implant and surrounding a longitudinal gap between the first and second antennae as taught/suggested by Najafi in order to ensure the anchor does not interfere with the operation of either of the first and second antennas (Najafi, ¶ [0020]). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker in view of McNamara as applied to claim(s) 1 above, and further in view of US 8,239,045 B2 (Ransbury). 
Regarding claim 10, Bodecker as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the spacer portion is flexible and allows the implant to flex between the first and second ends of the housing. However, Bodecker teaches/suggest the elongate implant is implanted through the vasculature via a catheter (e.g., ¶ [0002]), and further discloses implant may comprise two separate housings or chips communicatively coupled (e.g., ¶ [0147]). 
Ransbury teaches/suggests an implant comprising a first housing and a second housing and a spacer portion that axially spaces apart the first and second ends/components of the housing, wherein the spacer portion is flexible and allows the implant to flex between the first and second housings (col. 5, lines 50-58, where each segment may be separately enclosed by its own titanium (or similar) enclosure 20a, 20b, 20c, wherein the components within the enclosures 20a, 20b, 20c are electrically connected by flex circuits 40a and using a flexible material such as silicone rubber filler to form hinge zones 42a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the implant of Bodecker with the spacer portion being flexible and allowing the implant to flex between the first and second ends of the housing (or first and second housings) as taught/suggested by Ransbury in order to allow the elongate implant to be easily passed through the vasculature during implantation (Ransbury, col. 5, lines 15-18). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker in view of McNamara as applied to claim(s) 1 above, and further in view of US 2016/0045312 A1 (previously cited, Braido). 
Regarding claim 18, Bodecker as modified teaches/suggests the limitations of claim 1, but does not expressly teach the implant further comprises means associated with the implant to promote a seal between the implant and a wall of an internal organ, the promoting means being one or more of: a cell growth-promoting coating on surfaces of the implant; bumps, recesses, corrugations, and/or rough surfaces on an exterior of the implant; an anchor having a cell growth-promoting coating on surfaces thereof; an anchor having bumps, recesses, corrugations, and/or rough surfaces on an exterior surface thereof; and means for temporarily expanding a blood vessel.
Braido teaches/suggests an implant comprising means associated with the implant to promote a seal between the implant and a wall of an internal organ, the promoting means being one or more of a cell growth-promoting coating on surfaces of the implant and an anchor having a cell growth-promoting coating on surfaces thereof (¶ [0123] where the implantable device can have a coating including an agent that promotes tissue in-growth). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bodecker with means associated with the implant to promote a seal between the implant and a wall of an internal organ as taught/suggested by Braido in order to promote biologic integration to the recipient anatomic site (Braido, ¶ [0101]), i.e., better secure the implant at a desired site. 

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker in view of McNamara as applied to claim(s) 1 above, and further in view of Ludomirsky and US 2010/0016943 A1 (previously cited, Chobotov).
Regarding claims 27-28, Bodecker as modified teaches/suggests a method of implanting the implant of claim 1 in a living body (¶ [0031]; ¶ [0147]; etc.), including within a blood vessel (¶ [0119]). Bodecker as modified does not teach the method comprises placing the implant in a vessel having a diameter smaller than the implant the limitations of claim 1.
Ludomirsky teaches/suggests a method of implanting an implant comprising implanting the implant in a blood vessel having a diameter smaller than the implant (¶ [0025] where implant 10 implants itself within a cardiovascular cavity whose cross-sectional diameter is less than that of the implant 10). Ludomirsky further discloses an implant positioned in the pulmonary artery and oriented with a sensor on one end is configured to measure pulmonary artery pressure and oriented with a sensor on the opposite end is configured to measure pulmonary capillary wedge pressure (e.g., ¶ [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bodecker with placing the implant in a vessel, such as a pulmonary artery, having a diameter smaller than the implant as taught/suggested by Ludomirsky, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as two different cardiovascular pressures within the human body (due to the position of the sensing elements on opposing ends of the implant disclosed by Bodecker), in order to permit simultaneous, real-time measuring of pulmonary artery and pulmonary capillary wedge pressure useful for monitoring congestive heart failure, the change in cardiac physiological parameters of persons with congenital heart disease, and the response of pulmonary artery hypertension to different treatments (Ludomirsky, ¶ [0015]) with a single implant device. 
Bodecker as modified does not expressly teach the method comprises temporarily expanding a blood vessel during implantation of the implant to place the implant in a vessel having a diameter smaller than the implant the limitations of claim 1, wherein the blood vessel is temporarily expanded by exposing the living body to one or more liquid or gaseous drugs or chemicals. However, Ludomirsky teaches placement of the implant within the vessel preferably occluded said vessel to enable measurement of PCWP (e.g., ¶ [0042]). 
Chobotov teaches/suggests a method of implanting an implant comprising temporarily expanding a blood vessel during implantation of the implant, wherein the blood vessel is temporarily expanded by exposing the living body to one or more liquid or gaseous drugs or chemicals (¶ [0289] intravenously administering a vasodilator to the patient prior to deploying graft 1011 to induce dilation of target vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Bodecker with expanding the blood vessel during implantation of the implant to place the implant in a vessel having a diameter smaller than the implant the limitations of claim 1 by exposing the living body to one or more liquid or gaseous drugs or chemicals as taught/suggested by Chobotov in order to create an enhanced seal between the implant and vessel wall (Chobotov, ¶ [0293]), thereby enabling increased occlusion of blood flow for measuring PWCP (Ludomirsky, ¶ [0042]). 

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791